                 Case 2:05-cv-01364-RFB-PAL Document 667 Filed 04/01/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Morgan Stanley High Yield Securities Inc.,
et al.,                                                Additional JUDGMENT )RU$77251(<)((6IN A
                      Plaintiff,                       CIVIL CASE
        v.
Hans Jecklin, Christine Jenklin, George                Case Number: 2:05-cv-1364-RFB-PAL
Haeberling, John Tipton, et al.,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Pursuant to the [666] Order entered by the Court, Plaintiffs are awarded attorney’s fees in the amount of
$10,681,887.94, jointly and severally, against Defendants Hans Jecklin, SLG, and JPC.




         4/1/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
